FILED
                            NOT FOR PUBLICATION
                                                                             OCT 24 2017

                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

RICK MURPHY, DBA Pinnacle                        No. 16-16048
Management Group,
                                                 D.C. No. 4:15-CV-00238-FRZ
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

ACW CBP MAINE LLC,

              Defendant - Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                           Submitted October 20, 2017**
                             San Francisco, California

Before: WALLACE and CALLAHAN, Circuit Judges, and RESTANI,*** Judge.

       Rick Murphy (“Murphy”) appeals from the district court’s summary judgment

in favor of ACW CBP Maine LLC (“ACW”). We have jurisdiction pursuant to 28



* This disposition is not appropriate for publication and is not precedent except as
provided by 9th Cir. R. 36-3.

** This panel unanimously finds this case suitable for decision without argument.
Fed. R. App. P. 34(a)(2).

*** The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
U.S.C. § 1332. We review the summary judgement de novo, construing the facts and

drawing all reasonable inferences in favor of the nonmoving party. Earl v. Nielsen

Media Research, Inc., 658 F.3d 1108, 1112 (9th Cir. 2011).

      1. The district court properly entered summary judgment in favor of ACW on

Murphy’s breach of contract claim. The parties agree Maine law governs this action.

Section 13004 of Maine’s Real Estate Brokerage Licensing Act, Me. Stat. tit. 32, §

13004, precludes a party from maintaining an action for a real estate broker’s fee,

unless the party is a licensed real estate broker in Maine. Because Murphy did not

prove licensure in Maine, he is precluded from maintaining this action.

      2. The district court properly entered summary judgment in favor of ACW on

Murphy’s unjust enrichment claim. Section13004 prohibits maintaining “any action,”

including equitable actions, for recovery of broker’s fees. Because Murphy did not

prove his licensure in Maine, his equitable claim is “statutorily barred.” See Smith v.

Cannell, 723 A.2d 876, 880 (Me. 1999) (emphasis original).

      3. Murphy’s argument that section 13004 only bars him from bringing an

action in Maine state court, but not elsewhere, is incorrect. Section 13004 is Maine

substantive law, and so a federal court sitting in diversity applies that law as a

Maine state court would apply it. See Gasperini v. Ctr. for Humanities, Inc., 518

U.S. 415, 426–28 (1996). Thus, because Murphy’s claim would be barred in


                                           2
Maine state court, it is barred in federal court as well. Guaranty Trust Co. of N.Y.

v. York, 326 U.S. 99, 109 (1945) (“[W]here a federal court is exercising

jurisdiction solely because of the diversity of citizenship of the parties, the

outcome of the litigation in the federal court should be substantially the same, so

far as legal rules determine the outcome of a litigation, as it would be if tried in a

State court.”).

      AFFIRMED.




                                            3